UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-7851


CALVIN HARRIS,

                 Plaintiff - Appellant,

          v.

LT. DOCK COPELAND, a/k/a Lt. John D. Copeland, a/k/a John
Copeland; OFFICER LAURY,

                 Defendants – Appellees,

          and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                 Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Timothy M. Cain, District Judge.
(2:11-cv-02209-TMC)


Submitted:   April 29, 2015                   Decided:   May 6, 2015


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Harris, Appellant Pro Se. Brandon Paul Jones, Daniel Roy
Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA, Columbia,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Calvin    Harris,     a   South    Carolina      state    prisoner,      appeals

from a jury verdict in favor of Appellees on his claim that

Appellees subjected him to an excessive use of force and failed

to protect him, in violation of the Eighth Amendment.                            Harris

also appeals from the district court’s order denying his Fed. R.

Civ. P. 59 motion for a new trial, and moves for the preparation

of transcripts at government expense and to appoint counsel.

       First, we conclude that the district court did not abuse

its    discretion       in   denying     Harris’   motion       for   a   new    trial.

Minter v. Wells Fargo Bank, N.A., 762 F.3d 339, 346 (4th Cir.

2014).     Next, Harris waived appellate review of the district

court’s grant of summary judgment to Appellees on the state law

tort    claims    by    failing   to     object    to   the     magistrate      judge’s

report and recommendation.             United States v. Midgette, 478 F.3d
616, 621 (4th Cir. 2007).                Harris’ remaining appellate issues

fail to establish any reversible error.                    Finally, we conclude

that Harris has not made the showing necessary to justify the

preparation of transcripts at government expense under 28 U.S.C.

§ 753(f) (2012).

       Accordingly, we deny Harris’ motion for transcripts, deny

his motion to appoint counsel, and affirm the district court’s

judgment and order.           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately       presented      in   the

                                           3
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4